Exhibit 10.2

Execution Version

amendment No. 3 to CREDIT AND SECURITY AGREEMENT (REVOLVING LOAN)

This AMENDMENT NO. 3 TO CREDIT AND SECURITY AGREEMENT  (REVOLVING LOAN) (this
“Agreement”) is made as of this 31st day of July, 2018, by and among INVUITY,
INC., a Delaware corporation (“Invuity”), MidCap Funding IV Trust, as successor
Agent to MidCap Financial Trust (in such capacity, together with its successors
and assigns,  “Agent”) and the other financial institutions party hereto, each
as a Lender.

RECITALS

A.          Agent, Lenders, and Borrowers have entered into that certain Credit
and Security Agreement (Revolving Loan), dated as of March 10, 2017 (as amended
by that certain Amendment No. 1 to Credit and Security Agreement (Revolving
Loan), dated as of September 26, 2017, as amended by that certain Amendment No.
2 to Credit and Security Agreement (Revolving Loan), dated as of April 30, 2018,
and as further amended, modified, supplemented, restated or otherwise modified
prior to the date hereof, the “Original Credit Agreement”, and as the same is
amended hereby and as it may be further amended, modified, supplemented,
restated or otherwise modified from time to time, the “Credit Agreement”),
pursuant to which the Lenders have agreed to extend certain financial
accommodations to Borrowers in the amounts and manner set forth in the Credit
Agreement.

 

B.          Borrowers have requested, and Agent and Lenders have agreed, to (i)
amend certain provisions of the Original Credit Agreement relating to, among
other things, the financial covenants, and (ii) increase the Revolving Loan
Commitment, in each case, subject to the conditions and terms set forth herein.

 

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing, the terms and conditions set
forth in this Agreement, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Agent, Lenders and Borrowers
hereby agree as follows:

1.          Recitals.  This Agreement shall constitute a Financing Document and
the Recitals and each reference to the Credit Agreement, unless otherwise
expressly noted, will be deemed to reference the Credit Agreement as amended
hereby.  The Recitals set forth above shall be construed as part of this
Agreement as if set forth fully in the body of this Agreement and capitalized
terms used but not otherwise defined herein shall have the meanings ascribed to
them in the Credit Agreement (including those capitalized terms used in the
Recitals hereto).

2.          Amendments to Original Credit Agreement.  Subject to the terms and
conditions of this Agreement, including, without limitation, the conditions to
effectiveness set forth in Section 4 below, the Original Credit Agreement is
hereby amended as follows:

(a)          Section 1.1 of the Original Credit Agreement is hereby amended by
adding the following definitions in the appropriate alphabetical order therein:

“Borrower Unrestricted Cash” has the meaning set forth in Section 6.1.

“Minimum Cash Period” has the meaning set forth in Section 6.1.

(b)          Section 6.1 of the Original Credit Agreement is hereby amended by
adding the following definition in the appropriate alphabetical order therein:

“Borrower Unrestricted Cash” means the aggregate unrestricted cash and cash
equivalents owned by Borrowers and that are (a) held in the name of a Borrower
in a bank or financial institution located in the United States and subject to a
Deposit Account Control Agreement or Securities Account Control Agreement, as
applicable, in favor of Agent, (b) not subject to any Lien (other than Permitted
Liens), (c)



--------------------------------------------------------------------------------

 



not pledged to or held by Agent to secure a specified Obligation, and (d) not
drawn or committed but unpaid drafts, ACH or EFT transactions.

“Minimum Cash Period” means the period (a) commencing on the date (if any) on
which  the Compliance Certificate Borrower is required to deliver, in accordance
with Section 4.1, for the Defined Period ending December 31, 2018 fails to
demonstrate to Agent’s reasonable satisfaction that Net Revenue is in excess of
$45,000,000 for the Defined Period ending on December 31, 2018 and (b) ending on
the date (if any) thereafter on which Borrower delivers a Compliance
Certificate, in accordance with Section 4.1, demonstrating to Agent’s reasonable
satisfaction that Net Revenue is in excess of $50,000,000 for the Defined Period
for which such Compliance Certificate is delivered.

“Third Amendment” means that certain Amendment No. 3 to Credit and Security
Agreement (Revolving Loan), dated as of July 31, 2018, by and among Borrowers,
Agent and the Lenders.

“Third Amendment Effective Date” means the first date that all of the conditions
in Section 4 of the Third Amendment are satisfied.

(c)          Section 1.1 of the Original Credit Agreement is hereby amended by
replacing the last sentence of the definition of “Revolving Loan Commitment
Amount” in its entirety with the following sentence:

“For the avoidance of doubt, the aggregate Revolving Loan Commitment Amount of
all Lenders on the Third Amendment Effective Date shall be $15,000,000 and if
the Additional Tranche is fully activated by Borrowers pursuant to the terms of
the Agreement, such amount shall increase to $25,000,000.

(d)          Schedule 6.2 of the Original Credit Agreement is hereby amended by
replacing such schedule in its entirety with the new Schedule 6.2 attached
hereto.

(e)          Article 6 of the Original Credit Agreement is hereby amended by
adding a new Section 6.3 and renumbering the existing Section 6.3 to Section
6.4:

Section 6.3        Minimum Cash.  Borrower shall ensure that Borrower
Unrestricted Cash is in excess of $5,000,000 at all times during the Minimum
Cash Period.    

(f)          Annex A of the Original Credit Agreement is hereby amended by
replacing such annex in its entirety with the new Annex A attached hereto.

3.          Representations and Warranties; Reaffirmation of Security
Interest.  Each Borrower hereby confirms that all of the representations and
warranties set forth in the Credit Agreement and the other Financing Documents
are true, correct and complete in all material respects on and as of the date of
such borrowing or issuance, except to the extent that any such representation or
warranty relates to a specific date in which case such representation or
warranty shall be true and correct in all material respects as of such earlier
date; provided, however, in each case, such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof.  Nothing herein is intended to
impair or limit the validity, priority or extent of Agent’s security interests
in and Liens on the Collateral.  Each Borrower acknowledges and agrees that the
Credit Agreement, the other Financing Documents and this Agreement constitute
the legal, valid and binding obligation of such Borrower, and are enforceable
against such Borrower in accordance with its terms, except as the enforceability
thereof may be limited by bankruptcy, insolvency or other similar laws relating
to the enforcement of creditors’ rights generally and by general equitable
principles. 

4.          Conditions to Effectiveness.  This Agreement shall become effective
as of the date on which each of the following conditions has been satisfied, as
determined by Agent and each Lender in its sole discretion:

(a)          Borrowers shall have delivered to Agent this Agreement, executed by
an authorized officer of each Borrower; 

(b)          Borrowers shall have delivered to Agent a copy of (i) that certain
Amendment No. 3 to Credit and Security Agreement (Term Loan), and (ii) amended
and restated Notes equal to each Lender’s Revolving Loan Commitment Amount, in
each case, executed by an authorized officer of each Borrower; 





--------------------------------------------------------------------------------

 



(c)          Agent shall have received from each Borrower a secretary’s
certificate of such Borrower certifying as to (i) the names and signatures of
each officer of such Borrower authorized to execute and deliver this Agreement
and all documents executed in connection therewith, (ii) the Organizational
Documents of such Borrower attached to such certificate are complete and correct
copies of such Organizational Documents as in effect on the date of such
certification, (iii) the resolutions of such Borrower’s board of directors or
other appropriate governing body approving and authorizing the execution,
delivery and performance of this Agreement and the other documents executed in
connection therewith, and (iv) certificates attesting to the good standing of
such Borrower in its jurisdiction of organization, together with, if applicable,
related tax certificates;

(d)          all representations and warranties of Borrowers contained herein
are true, correct and complete in all material respects on and as of the date of
such borrowing or issuance, except to the extent that any such representation or
warranty relates to a specific date in which case such representation or
warranty shall be true and correct in all material respects as of such earlier
date; provided, however, in each case, such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof (and such parties’ delivery of their
respective signatures hereto shall be deemed to be its certification thereof);
and

(e)          prior to and after giving effect to the agreements set forth
herein, no Default or Event of Default has occurred and is continuing.

5.          Release.  In consideration of the agreements of Agent and Lenders
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Borrower, voluntarily,
knowingly, unconditionally and irrevocably, with specific and express intent,
for and on behalf of itself and all of its respective parents, subsidiaries,
affiliates, members, managers, predecessors, successors, and assigns, and each
of its respective current and former directors, officers, shareholders, agents,
and employees, and each of its respective predecessors, successors, heirs, and
assigns (individually and collectively, the “Releasing Parties”) does hereby
fully and completely release, acquit and forever discharge each of Agent,
Lenders, and each of their respective parents, subsidiaries, affiliates,
members, managers, shareholders, directors, officers and employees, and each of
their respective predecessors, successors, heirs, and assigns (individually and
collectively, the “Released Parties”), of and from any and all actions, causes
of action, suits, debts, disputes, damages, claims, obligations, liabilities,
costs, expenses and demands of any kind whatsoever, at law or in equity, whether
matured or unmatured, liquidated or unliquidated, vested or contingent, choate
or inchoate, known or unknown that the Releasing Parties (or any of them) has
against the Released Parties or any of them (whether directly or indirectly),
based in whole or in part on facts, whether or not now known, existing on or
before the date hereof, that relate to, arise out of or otherwise are in
connection with: (i) any or all of the Financing Documents or transactions
contemplated thereby or any actions or omissions in connection therewith or (ii)
any aspect of the dealings or relationships between or among a Borrower, on the
one hand, and any or all of the Released Parties, on the other hand, relating to
any or all of the documents, transactions, actions or omissions referenced in
clause (i) hereof.  Each Borrower acknowledges that the foregoing release is a
material inducement to Agent’s and Lender’s decision to enter into this
Agreement and agree to the modifications contemplated hereunder, and has been
relied upon by Agent and Lenders in connection therewith.    Notwithstanding
anything contained in this Agreement, the general release set forth in this
Section 5 shall not extend to, and shall not include, any obligations of Agent
and the Lenders to make extensions of credit after the date of this Agreement to
Borrower in accordance with the terms of the Financing Documents.

6.          No Waiver or Novation.    

(a)          The execution, delivery and effectiveness of this Agreement shall
not operate as a waiver of any right, power or remedy of Agent, nor constitute a
waiver of any provision of the Credit Agreement, the Financing Documents or any
other documents, instruments and agreements executed or delivered in connection
with any of the foregoing.  Nothing herein is intended or shall be construed as
a waiver of any existing Defaults or Events of Default under the Credit
Agreement or the other Financing Documents or any of Agent’s rights and remedies
in respect of such Defaults or Events of Default.  Notwithstanding the
foregoing, Agent and the Lenders hereby agree that any failure of Borrower to
comply with Section 6.2 of the Original Credit Agreement for the Defined Period
ending June 30, 2018 (without giving effect to terms of this Agreement) shall
not constitute a breach or Event of Default under the Credit Agreement (as
amended by this Agreement).  The parties agree that the foregoing sentence shall
not be deemed to (i) be a consent to any amendment, waiver or modification of
any term or condition of the Credit Agreement (as amended by this Agreement) or
of any other Financing Document; (ii) prejudice any right that Agent or Lenders
have or may have in the future under or in connection with the Credit Agreement
(including with respect to Section 6.2, as amended pursuant to the terms of this
Agreement) or any other Financing Document; (iii) except as expressly stated in
the immediately preceding sentence, constitute a consent to or waiver



--------------------------------------------------------------------------------

 



of any past, present or future Default or Event of Default or other violation of
any provisions of the Credit Agreement or any other Financing Documents; (iv)
create any obligation to forbear from taking any enforcement action, or to make
any further extensions of credit; or (v) establish a custom or course of dealing
among any of the Credit Parties, on the one hand, or Agent or any Lender, on the
other hand. 

(b)          This Agreement (together with any other document executed in
connection herewith) is not intended to be, nor shall it be construed as, a
novation of the Credit Agreement.

7.          Affirmation.  Except as specifically amended pursuant to the terms
hereof, each Borrower hereby acknowledges and agrees that the Credit Agreement
and all other Financing Documents (and all covenants, terms, conditions and
agreements therein) shall remain in full force and effect, and are hereby
ratified and confirmed in all respects by such Borrower.  Each Borrower
covenants and agrees to comply with all of the terms, covenants and conditions
of the Credit Agreement and the Financing Documents, notwithstanding any prior
course of conduct, waivers, releases or other actions or inactions on Agent’s or
any Lender’s part which might otherwise constitute or be construed as a waiver
of or amendment to such terms, covenants and conditions.

8.          Miscellaneous.

(a)          Reference to the Effect on the Credit Agreement.  Upon the
effectiveness of this Agreement, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein,” or words of similar import shall
mean and be a reference to the Credit Agreement, as amended by this
Agreement.  Except as specifically amended above, the Credit Agreement, and all
other Financing Documents (and all covenants, terms, conditions and agreements
therein), shall remain in full force and effect, and are hereby ratified and
confirmed in all respects by each Borrower.  

(b)          GOVERNING LAW.   THIS AGREEMENT AND ALL DISPUTES AND OTHER MATTERS
RELATING HERETO OR THERETO OR ARISING THEREFROM (WHETHER SOUNDING IN CONTRACT
LAW, TORT LAW OR OTHERWISE), SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO CONFLICTS OF LAWS PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW).

(c)          EACH BORROWER, AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND AGREES
THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE
A JURY.  EACH BORROWER, AGENT AND EACH LENDER ACKNOWLEDGES THAT THIS WAIVER IS A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED
ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS,
AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED FUTURE
DEALINGS.  EACH BORROWER, AGENT AND EACH LENDER WARRANTS AND REPRESENTS THAT IT
HAS HAD THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND
THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.

(d)          Incorporation of Credit Agreement Provisions.  The provisions
contained in Section 11.6 (Indemnification) and Section 12.9 (Waiver of Jury
Trial) of the Credit Agreement are incorporated herein by reference to the same
extent as if reproduced herein in their entirety.

(e)          Headings.  Section headings in this Agreement are included for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.

(f)          Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be deemed an original and all of which when
taken together shall constitute one and the same instrument.  Delivery of an
executed counterpart of this Agreement by facsimile or by electronic mail
delivery of an electronic version (e.g., .pdf or .tif file) of an executed
signature page shall be effective as delivery of an original executed
counterpart hereof and shall bind the parties hereto.





--------------------------------------------------------------------------------

 



(g)          Entire Agreement.    This Agreement constitutes the entire
agreement and understanding among the parties hereto and supersedes any and all
prior agreements and understandings, oral or written, relating to the subject
matter hereof.

(h)          Severability.  In case any provision of or obligation under this
Agreement shall be invalid, illegal or unenforceable in any applicable
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

(i)          Successors/Assigns.  This Agreement shall bind, and the rights
hereunder shall inure to, the respective successors and assigns of the parties
hereto, subject to the provisions of the Credit Agreement and the other
Financing Documents.

 

[SIGNATURES APPEAR ON FOLLOWING PAGES]

 







--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, intending to be legally bound, the undersigned have executed
this Agreement as of the day and year first hereinabove set forth.

 

 

AGENT:

 

MIDCAP FUNDING IV TRUST,

 

 

 

 

 

 

By:

Apollo Capital Management, L.P.,

 

 

 

its investment manager

 

 

 

 

 

 

By:

Apollo Capital Management GP, LLC,

 

 

 

its general partner

 

 

 

 

 

 

By:

/s/Maurice Amsellem

 

 

Name:

Maurice Amsellem

 

 

Title:

Authorized Signatory

 

 

 

 

LENDER:

 

MIDCAP FUNDING IV TRUST,

 

 

 

 

 

 

By:

Apollo Capital Management, L.P.,

 

 

 

its investment manager

 

 

 

 

 

 

By:

Apollo Capital Management GP, LLC,

 

 

 

its general partner

 

 

 

 

 

 

By:

/s/Maurice Amsellem

 

 

Name:

Maurice Amsellem

 

 

Title:

Authorized Signatory

 

 

 







--------------------------------------------------------------------------------

 



LENDER:

 

APOLLO INVESTMENT CORPORATION

 

 

 

 

 

 

By:

Apollo Investment Management, L.P., as Advisor

 

 

 

 

 

 

By:

ACC Management, LLC, as its General Partner

 

 

 

 

 

 

By:

/s/Tanner Powell

 

 

Name:

Tanner Powell

 

 

Title:

Authorized Signatory

 







--------------------------------------------------------------------------------

 



 

 

BORROWERS:

 

INVUITY, INC.

 

 

 

 

 

 

By:

/s/Scott Flora

 

 

Name:

Scott Flora

 

 

Title:

President and Chief Executive Officer

 

 

 





--------------------------------------------------------------------------------

 



Schedule 6.2 – Minimum Net Revenue Schedule

 

 

 

Defined Period Ending

Minimum Net Revenue Amount

March 31, 2017

$33,572,351

June 30, 2017

$34,311,288

September 30, 2017

$34,459,138

December 31, 2017

$39,000,000

March 31, 2018

$40,095,673

June 30, 2018

$40,500,000

September 30, 2018

$41,500,000

December 31, 2018

$42,500,000

March 31, 2019

$45,687,528

June 30, 2019

$47,719,527

September 30, 2019

$50,038,194

December 31, 2019

$52,000,000

March 31, 2020

$53,805,100

June 30, 2020

$55,611,908

September 30, 2020

$57,313,826

December 31, 2020 and thereafter

$59,000,000

 

 





--------------------------------------------------------------------------------

 



Annex A to Credit Agreement (Commitment Annex)

 

 

 

 

Lender

Revolving Loan Commitment Amount

Revolving Loan Commitment Percentage

MidCap Funding IV Trust

$12,000,000

80%

Apollo Investment Corporation

$3,000,000

20%

TOTALS

$15,000,000

100%

 



--------------------------------------------------------------------------------